[Cite as State v. Barnhart, 2022-Ohio-2338.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                   v.

                                   GREGORY A. BARNHART,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0119


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 19 CR 925

                                        BEFORE:
                 Cheryl L. Waite, Gene Donofrio, David A. D’Apolito, Judges.


                                               JUDGMENT:
                                                 Affirmed.


Atty. Paul J. Gains, Mahoning County Prosecutor and Atty. Edward A. Czopur, Assistant
Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503,
for Plaintiff-Appellee


Atty. James R. Wise, 91 West Taggart, P.O. Box 85, East Palestine, Ohio 44413, for
Defendant-Appellant
                                                                                       –2–



                                  Dated: June 28, 2022


WAITE, J.

       {¶1}   Appellant Gregory A. Barnhart appeals a January 17, 2020 judgment entry

of the Mahoning County Court of Common Pleas convicting him on two counts of

aggravated vehicular homicide.       Appellant appeals only his sentence, challenging

whether a trial court must make the R.C. 2929.14(C)(4) consecutive sentence findings

where the court accepts a jointly-recommended sentence. Pursuant to State v. Sergent,

148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627, Appellant’s argument is without merit

and the judgment of the trial court is affirmed.

                              Factual and Procedural History

       {¶2}   On September 28, 2019, Appellant caused a traffic accident, colliding his

vehicle into a van carrying two passengers. Both passengers in the van were killed as a

result of the accident. At the scene, it was determined that Appellant was under the

influence of an illegal substance, later found to be marijuana. On October 31, 2019,

Appellant was indicted on: two counts of aggravated vehicular homicide, a felony of the

second degree in violation R.C. 2903.06(A)(1)(a), (B)(2)(a); two counts of aggravated

vehicular homicide, a felony of the third degree in violation of R.C. 2903.06(A)(2)(a),

(B)(3); one count of operating a vehicle while under the influence of a listed controlled

substance or a listed metabolite of a controlled substance, a misdemeanor of the first

degree in violation of R.C. 4511.19(A)(1)(j)(viii)(I), (G)(1)(a); and one count of operating

a vehicle under the influence of alcohol or a drug of abuse, a misdemeanor of the first

degree in violation of R.C. 4511.19(A)(1)(a), (G)(1)(a).




Case No. 20 MA 0119
                                                                                       –3–


       {¶3}   On January 17, 2020, Appellant pleaded guilty to two counts of aggravated

vehicular homicide, counts one and two of the indictment. The remaining charges were

dismissed. After accepting Appellant’s guilty plea, the court immediately proceeded to

sentencing. The court accepted the parties’ joint recommendation: an indefinite sentence

with a minimum of six years of incarceration and a maximum of eight years on each count,

to run consecutively, for an aggregate total of a minimum of twelve years to a maximum

term of fifteen years. Appellant also received a lifetime driver’s license suspension. It is

from this entry that Appellant timely appeals.

                               ASSIGNMENT OF ERROR


       The Trial Court failed to properly sentence the Defendant to consecutive

       sentences.


       {¶4}   Appellant argues in conclusory fashion that a trial court is required to make

the requisite R.C. 2929.14(C)(4) consecutive sentence findings even where a trial court

imposes a jointly-recommended sentence. Citing Sergent, the state responds by arguing

that the court is not required to make the statutory findings under these circumstances.

       {¶5}   In Sergent, the Ohio Supreme Court held that where a jointly-recommended

sentence is accepted by the trial court, the court is not required to make the R.C.

2929.14(C)(4) findings.

       {¶6}   It is readily apparent from the record that the sentence imposed by the court,

including the consecutive nature of the sentence, was jointly recommended to the court.

It is also apparent that Appellant understood this fact. At the sentencing hearing, the

following colloquy occurred between the judge and Appellant:




Case No. 20 MA 0119
                                                                                     –4–


       THE COURT: This is an agreed-upon recommendation to the court, agreed

       upon by the parties and recommended to the court. And if I adopt it, by law

       you have no right to appeal. Are you aware of that?


       THE DEFENDANT: Yes, Your Honor.


       ***


       THE COURT: And so as the agreement goes, the minimum sentence that

       you would serve is 12 years, and the maximum sentence would be 15

       years?


       THE DEFENDANT: Yes, Your Honor.


(1/9/20 Hrg. Tr., pp. 11, 15.)

       {¶7}   Hence, it is apparent that Appellant understood his sentences would run

consecutively and the sentence in its entirety had been jointly recommended to the court

on his behalf. Pursuant to Sergent, the trial court was not required to make the R.C.

2929.14(C)(4) findings. Appellant’s sole assignment of error is without merit and is

overruled.

                                       Conclusion

       {¶8}   Appellant argues that a trial court must make the R.C. 2929.14(C)(4)

consecutive sentence findings where the court accepts a jointly-recommended sentence.

Pursuant to State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627,

Appellant’s argument is without merit and judgment of the trial court is affirmed.




Case No. 20 MA 0119
                           –5–


Donofrio, P.J., concurs.

D’Apolito, J., concurs.




Case No. 20 MA 0119
[Cite as State v. Barnhart, 2022-Ohio-2338.]




        For the reasons stated in the Opinion rendered herein, the assignment of error is

overruled and it is the final judgment and order of this Court that the judgment of the Court

of Common Pleas of Mahoning County, Ohio, is affirmed. Costs waived.

        A certified copy of this opinion and judgment entry shall constitute the mandate in

this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a

certified copy be sent by the clerk to the trial court to carry this judgment into execution.




JUDGE CHERYL L. WAITE


JUDGE GENE DONOFRIO


JUDGE DAVID A. D’APOLITO




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.